ORDER
This case was presented to the Chief Justice acting as duty justice for this court on a petition for issuance of a writ of certiorari and for a stay pendente lite. After discussing the issues with counsel for the City of Providence, counsel for the Commissioner of Education and counsel for the Providence Teachers Union, by agreement of the parties and with the consent of the court the following order is hereby entered.
1. The collective bargaining contract which had been in effect from September 1, 1992 to August 31,1995 is hereby declared to be in effect with certain modifications until further order of this court (and subject to any modification that may result from pending litigation, Providence Teachers Union v. Providence School Board and City of Providence Intervenors, No. 95-375-A).
2. During the pendency of this order the parties to this litigation will exercise their best efforts to come to an agreement in respect to a health care plan modeled upon Blue Cross Healthmate but with such modifications as will result in approximately $1.3 million in savings to the City of Providence.
3. Meanwhile the medical benefits provided under the Classic Blue Cross health program will remain in effect provided, however, that the teachers will pay the difference between the cost of the Classic program and the cost of Healthmate 2,000. Provided, however, that when agreement is reached on a permanent health care program or when the dates of this interim period of negotiations shall come to an end, whichever happens earlier, the teachers will be reimbursed for 50% of their payment or will be reimbursed in a greater amount not exceeding 100% of their contribution if claims experience so warrants, after a post-agreement review by members of the staff of Blue Cross.
4. The educational reforms proposed by the city and tentatively agreed to by the members of the teachers union will immediately be placed in effect.
5. The teachers will immediately return to their various school assignments as may be ordered by the Superintendent of the Providence School System and all work stoppages or concerted activities in support thereof will immediately cease. There will be no reprisals or adverse action taken by either the City of Providence/School Board or the union against any persons for conduct engaged in or not engaged in during the course of the work stoppage that has recently taken place.
*11186. The parties will engage in negotiations to achieve a satisfactory health plan, including health benefits for future retirees, from and after this date as frequently and for such periods of time as may be necessary to achieve the desired result and will utilize the services of members of the Blue Cross staff as may be helpful in order to further and implement the negotiation process.
7. The parties will report to the Chief Justice on October 11, 1995 at 2:00 p.m. regarding the progress or hopefully the successful conclusion of their negotiations.
8. In the event that the parties have failed to conclude a comprehensive collective bargaining agreement, the court will be of further assistance in attempting to resolve any issues that remain in dispute, provided, however, that all other terms of this order will remain in full force and effect save as may be modified by the court.
Enter:
/s/ Weisberger, C.J.
Weisberger, C.J.